DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
For the purposes of examination, the processor as now explicitly recited in claims 13-21 and 24-27 incorporated into claims 22-23 due to their inclusion of the limitations of claim 13 has been interpreted in accordance with the terms microprocessor and CPU as disclosed in the Applicants Specification as originally filed (at [0002] and [0033]).
For the purposes of examination, the contingent limitations present in claims 13, 26, and 27: “when the state of charge is judged as being insufficient due to updating of the control program, notify an on-vehicle controller for the on-vehicle battery that the on- -2-Application No. 16/636,745 vehicle battery needs to be charged, the on-vehicle controller controlling the on-vehicle battery while the on-vehicle control device is updating the control program, and when the user is determined as being not present inside the vehicle after notifying the on-vehicle controller that the on-vehicle battery needs to be charged, transmit a stop of functions to on-vehicle control devices except for: (a) the on-vehicle control device updating the control program, and (b) the on-vehicle controller.” Have 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 recites the limitation "after charging of the on-vehicle battery has been started
As per claim 19, Applicant recites: 
“includes a second determination process of determining, in advance of the first determination process, whether or not the state of charge of the on-vehicle battery is equal to or larger than the predetermined threshold, and 
the information processing unit executes the first determination process when the state of charge of the on- vehicle battery is equal to or larger than the threshold, and causes the update process to stop the update when the state of charge of the on- vehicle battery is smaller than the threshold.”  

Claim 14, from which the instant claim depends recites: 
“the determination process executed by the information process unit includes a first determination process of determining whether or not the estimated state of charge of the on-vehicle battery is equal to or larger than a predetermined threshold. “
As recited, claim 19 recites a second determination that takes place prior to the first determination.  As such, it appears the apparatus executes a process which determines whether or not the state of charge of the on-vehicle battery is equal to or larger than the predetermined threshold then the system executes a determination of whether or not the estimated state of charge of the on-vehicle battery is equal to or larger than a predetermined threshold.  It is unclear what is actually happening as it appears that the same process is taking place in succession such that it appears to be mere repetition.  
As per claim 22, Applicant recites “battery for traveling to an auxiliary battery” and it is unclear if either of these recited batteries is intended to be the “on-vehicle” battery of claim 13 or some other class of battery.
As per claims 13-27, in view of the above 35 U.S.C. §112 rejections, claims have been interpreted as indicated in the 35 U.S.C. §103 rejections infra.



   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-15, 18-21, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2013/0096764) in view of Netter (US 2018/0272964) and Kim (2017/0229878).

As per claim 13, Yamamoto teaches a charging necessity determination apparatus configured to determine whether or not charging of an on-vehicle battery is necessary ([0013] “charging/discharging control unit”.  Yamamoto does not explicitly disclose the charging necessity determination apparatus comprising: a memory that is computer readable and that stores a program; and a processor configured to read the program from the memory and, based on instructions set forth in the program, the processor is programmed to: transmit a request for updating a control program to an on-vehicle control device, determine a state of charge of the on-vehicle battery while the on- vehicle control device is updating the control program, estimate an amount of power consumption that is a predicted value of the amount of power to be consumed by a plurality of on-vehicle control devices including the on- vehicle control device from the time when the state of charge of the on-vehicle battery is acquired to the time when updating of the control program is to be completed, determine whether or not charging of the on-vehicle battery is necessary based on the determined state of charge and the estimated amount of power consumption, determine whether or not a user of a vehicle is present inside the vehicle

However, in a related invention, Netter teaches:
a memory that is computer readable and storing a program ([0040] “the control device 3  in which the configuration data set 6 is stored”); and 



transmit a request for updating a control program to an on-vehicle control device ([0044] “update commands can then be issued that cause the control device [] to send out the configuration data set [] to the control device [].  Such a command can also be generated by the control device [] according to its own update command.”), 

determine a state of charge of the on-vehicle battery while the on- vehicle control device is updating the control program ([0037] “The motor vehicle [] can have a sensor device [], which can determine a current operating state of the energy storage device [] as state data []” “The state data [] can [] describe [] the current state of charge of the energy storage device” and [0044] “determined on the basis of the battery values or state data [] that sufficient power or energy is available in the energy storage device [] for the time of the update process”),   

estimate an amount of power consumption that is a predicted value of the amount of power consumed by a plurality of on-vehicle control devices including the on- vehicle control device from the time when the state of charge of the on-vehicle battery is acquired to the time when updating of the control program is completed ([0020] “A length of time that is expected to be required for setting up the configuration data in the control device is determined in order to predict the energy requirement.  In other words, an anticipated update duration is determined.  The amount of energy that is required for the length of time as a whole by all of the necessary vehicle components during operation is determined as the energy requirement” “the energy based on the power consumption status of a vehicle at the time when the state of charge of the on-vehicle battery is acquired ([0017], [0020], [0037], and [0042]).

determine whether or not charging of the on-vehicle battery is necessary based on the determined state of charge and the estimated amount of power consumption ([0044] “determine[] that sufficient power or energy is available in the energy storage device [] for the time of the update process” see also [0004] wherein recharging of a battery is described as a something required for batteries with insufficient charge, although not available while a vehicle is parked), 

determine whether or not a user of a vehicle is present inside the vehicle ([0018] “the control device, and optionally the other required vehicle components [for performing the update], are only operated in the parked phase to set up the configuration data set if the remaining energy is sufficient”, [0047] “Estimating the duration of parking also has the advantage that the update is always ready when the driver comes back to the vehicle”(emphasis added) [0048] “The driver’s behavior is determined on the basis of behavioral data [] of the driver, which can be generated by sensors and/or status signals of control devices”), 

when the state of charge is judged as being insufficient due to updating of the control program, notify an on-vehicle controller for the on-vehicle battery that the on--2-Application No. 16/636,745vehicle battery needs to be charged, the on-vehicle controller controlling the on-vehicle battery while the on-vehicle control device is updating the control program ([0019] “a verification is also preferably made – in instances where only a length of time which is needed to install or set up the one configuration 

It would have been obvious to modify Yamamoto with the ability to utilize a vehicle’s charging/discharging control unit in a manner such that the power requirements of a system update are considered as described above in order to ensure that a vehicle is continually accorded with a reserve of power sufficient to allow for expected utilization following the period in which a update may be considered for taking place.

Further neither Yamamoto or Netter explicitly describe that when the user is determined as being not present inside the vehicle after notifying the on-vehicle controller that the on-vehicle battery needs to be charged, halting function currently being executed by the on-vehicle control devices except for: (a) the on-vehicle control device updating the control program, and (b) the on-vehicle controller. However, in a related invention, Kim teaches that an estimated state of charge of a battery being below a predetermined threshold may trigger the system to terminate electric loads to prevent an unnecessary electric power consumption.  It would have been obvious to modify Yamamoto to include an the ability to transmit a stop of functions to on-vehicle control devices except for: (a) the on-vehicle control device updating the control program, and (b) the on-vehicle control that when the user is determined as being not present inside the vehicle after notifying the on-vehicle controller that the on-vehicle battery needs to be charged in order to insure that sufficient charge is available to carry out the updating process and maintain sufficient energy storage reserve allowing for resumption of vehicle utilization after the update has been completed.

As per claim 14, Yamamoto teaches the charging necessity determination apparatus according to claim 13, wherein the processor calculates an estimated state of charge of the on-vehicle battery at the point in time of update completion, on the basis of the state of charge of the on-vehicle battery and the estimated amount of power ([0013] “calculate an estimated SOC value of the power storage device based on an output of a sensor arranged in the power storage device”), and 


the processor executes a first determination process of determining whether or not the estimated state of charge of the on-vehicle battery is equal to or larger than a predetermined threshold ([0011] “SOC is low than when the SOC is high”).  

As per claim 15, Yamamoto teaches the charging necessity determination apparatus according to claim 14, wherein 
the processor determines to output the information when the estimated state of charge of the on-vehicle battery is smaller than the threshold ([0016] “if the SOC of the power storage device becomes lower than the control range, the charging power for the power storage device is generated by the power generation mechanism.”).  

As per claim 18, Yamamoto teaches the charging necessity determination apparatus according to claim 14, 
wherein the processor, after charging of the on-vehicle battery has been started, further calculates an estimated state of charge of the on-vehicle battery at the point in time of update consumption after charging of the on-vehicle battery has been started ([0063]), and 

the processor controls a charger for supplying power to the on-vehicle battery to stop the supply of power, on a condition that the estimated state of charge having been further calculated is equal to or larger than the predetermined threshold ([0092]).  

As per claim 19, Yamamoto teaches the charging necessity determination apparatus according to claim 14, wherein 
the processor executes a second determination process of determining, in advance of the first determination process, whether or not the state of charge of the on-vehicle battery is equal to or larger than the predetermined threshold, and the processor executes the first determination process when the state of charge of the on- vehicle battery is equal to or larger than the predetermined  threshold, and causes the update process to stop the update when the state of charge of the on- vehicle battery is smaller than the predetermined threshold ([0090]).  

As per claim 20, Yamamoto teaches the charging necessity determination apparatus according to claim 19, wherein when the estimated state of charge of the on-vehicle battery is equal to or larger than the threshold, the processor determines not to output the information, and repeatedly executes the first determination process and the second determination process once again([0090]).  

processor does not detect an instruction to start charging after outputting the information because the estimated state of charge of the on-vehicle battery is smaller than the predetermined threshold, the processor repeatedly executes the first determination process and the second determination process once again ([0090]).  

 
As per claim 23, Yamamoto teaches the charging necessity determination apparatus according to claim 13, wherein the estimated amount of power includes: 

a first amount of power to be consumed by the update process in a period from a point in time when the state of charge of the on-vehicle battery is acquired the point in time when the update is to be completed ([0013]); and 

(ii) a second amount of power consumed by an on-vehicle control device that does not include the first amount of power that is consumed by the update process in the period ([0013]).  

As per claim 24, Yamamoto teaches the charging necessity determination apparatus according to claim 23, wherein the processor calculates the first amount of power and the second amount of power, on the basis of (a) current consumption at the point in time when the state of charge of the on-vehicle battery is acquired ([0013]), or (b) an average value of power consumption within a predetermined period including the point in time of the acquisition.  

processor outputs information that controls predetermined equipment other than an engine to stop during the update of the control program by the update process ([0099]).  

As per claim 26, Yamamoto teaches a method of determining whether or not charging of an on-vehicle battery is necessary, the method being executed by a computer ([0013] “charging/discharging control unit”.  Yamamoto does not explicitly disclose the charging necessity determination apparatus comprising: a memory that is computer readable and storing a program; and a processor configured to read the program from the memory and, based on instructions set forth in the program, the processor is programmed to: transmit a request for updating a control program to an on-vehicle control device, determine a state of charge of the on-vehicle battery while the on- vehicle control device is updating the control program, estimate an amount of power consumption that is a predicted value of the amount of power consumed by a plurality of on-vehicle control devices including the on- vehicle control device from the time when the state of charge of the on-vehicle battery is acquired to the time when updating of the control program is to be completed, based on the power consumption status of a vehicle at the time when the state of charge of the on-vehicle battery is acquired ([0017], [0020], [0037], and [0042]).

determine whether or not charging of the on-vehicle battery is necessary based on the determined state of charge and the estimated amount of power consumption, determine whether or not a user of a vehicle is present inside the vehicle

However, in a related invention, Netter teaches:
a memory that is computer readable and storing a program ([0040] “the control device 3  in which the configuration data set 6 is stored”); and 

a processor configured to read the program from the memory ([0041] “a processor device”) and, based on instructions set forth in the program, the processor is programmed to: 

transmit a request for updating a control program to an on-vehicle control device ([0044] “update commands can then be issued that cause the control device [] to send out the configuration data set [] to the control device [].  Such a command can also be generated by the control device [] according to its own update command.”), 

determine a state of charge of the on-vehicle battery while the on- vehicle control device is updating the control program ([0037] “The motor vehicle [] can have a sensor device [], which can determine a current operating state of the energy storage device [] as state data []” “The state data [] can [] describe [] the current state of charge of the energy storage device” and [0044] “determined on the basis of the battery values or state data [] that sufficient power or energy is available in the energy storage device [] for the time of the update process”),   

estimate an amount of power consumption that is a predicted value of the amount of power consumed by a plurality of on-vehicle control devices including the on- vehicle control device from the time when the state of charge of the on-vehicle battery is acquired to the time when 

determine whether or not charging of the on-vehicle battery is necessary based on the determined state of charge and the estimated amount of power consumption ([0044] “determine[] that sufficient power or energy is available in the energy storage device [] for the time of the update process” see also [0004] wherein recharging of a battery is described as a something required for batteries with insufficient charge, although not available while a vehicle is parked), 

determine whether or not a user of a vehicle is present inside the vehicle ([0018] “the control device, and optionally the other required vehicle components [for performing the update], are only operated in the parked phase to set up the configuration data set if the remaining energy is sufficient”, [0047] “Estimating the duration of parking also has the advantage that the update is always ready when the driver comes back to the vehicle”(emphasis added) [0048] “The driver’s behavior is determined on the basis of behavioral data [] of the driver, which can be generated by sensors and/or status signals of control devices”), 

when the state of charge is judged as being insufficient due to updating of the control program, notify an on-vehicle controller for the on-vehicle battery that the on--2-Application No. 16/636,745vehicle battery needs to be 

It would have been obvious to modify Yamamoto with the ability to utilize a vehicle’s charging/discharging control unit in a manner such that the power requirements of a system update are considered as described above in order to ensure that a vehicle is continually accorded with a reserve of power sufficient to allow for expected utilization following the period in which a update may be considered for taking place.

Further neither Yamamoto or Netter explicitly describe that when the user is determined as being not present inside the vehicle after notifying the on-vehicle controller that the on-vehicle battery needs to be charged, transmit a stop of functions to on-vehicle control devices except for: (a) the on-vehicle control device updating the control program, and (b) the on-vehicle controller. However, in a related invention, Kim teaches that an estimated state of charge of a battery being below a predetermined threshold may trigger the system to terminate electric loads to prevent an unnecessary electric power consumption.  It would have been obvious to modify Yamamoto to include an the ability to transmit a stop of functions to on-vehicle control devices except for: (a) the on-vehicle control device updating the control program, and (b) the on-vehicle control that when the user is determined as being not present inside the vehicle after notifying the on-vehicle controller that the on-vehicle battery needs to be charged in order to insure that 


As per claim 27, Yamamoto teaches a non-transitory computer readable storage medium storing a computer program for causing a computer to function as an apparatus for determining whether or not charging of an on-vehicle battery is necessary ([0013] “charging/discharging control unit”.  Yamamoto does not explicitly disclose the charging necessity determination apparatus comprising: a memory that is computer readable and storing a program; and a processor configured to read the program from the memory and, based on instructions set forth in the program, the processor is programmed to: transmit a request for updating a control program to an on-vehicle control device, determine a state of charge of the on-vehicle battery while the on- vehicle control device is updating the control program, estimate an amount of power consumption that is a predicted value of the amount of power consumed by a plurality of on-vehicle control devices including the on- vehicle control device from the time when the state of charge of the on-vehicle battery is acquired to the time when updating of the control program is completed, determine whether or not charging of the on-vehicle battery is necessary based on the determined state of charge and the estimated amount of power consumption, determine whether or not a user of a vehicle is present inside the vehicle

However, in a related invention, Netter teaches:


a processor configured to read the program from the memory ([0041] “a processor device”) and, based on instructions set forth in the program, the processor is programmed to: 

transmit a request for updating a control program to an on-vehicle control device ([0044] “update commands can then be issued that cause the control device [] to send out the configuration data set [] to the control device [].  Such a command can also be generated by the control device [] according to its own update command.”), 

determine a state of charge of the on-vehicle battery while the on- vehicle control device is updating the control program ([0037] “The motor vehicle [] can have a sensor device [], which can determine a current operating state of the energy storage device [] as state data []” “The state data [] can [] describe [] the current state of charge of the energy storage device” and [0044] “determined on the basis of the battery values or state data [] that sufficient power or energy is available in the energy storage device [] for the time of the update process”),   

estimate an amount of power consumption that is a predicted value of the amount of power consumed by a plurality of on-vehicle control devices including the on- vehicle control device from the time when the state of charge of the on-vehicle battery is acquired to the time when updating of the control program is to be completed ([0020] “A length of time that is expected to be required for setting up the configuration data in the control device is determined in order to based on the power consumption status of a vehicle at the time when the state of charge of the on-vehicle battery is acquired ([0017], [0020], [0037], and [0042]).

determine whether or not charging of the on-vehicle battery is necessary based on the determined state of charge and the estimated amount of power consumption ([0044] “determine[] that sufficient power or energy is available in the energy storage device [] for the time of the update process” see also [0004] wherein recharging of a battery is described as a something required for batteries with insufficient charge, although not available while a vehicle is parked), 

determine whether or not a user of a vehicle is present inside the vehicle ([0018] “the control device, and optionally the other required vehicle components [for performing the update], are only operated in the parked phase to set up the configuration data set if the remaining energy is sufficient”, [0047] “Estimating the duration of parking also has the advantage that the update is always ready when the driver comes back to the vehicle”(emphasis added) [0048] “The driver’s behavior is determined on the basis of behavioral data [] of the driver, which can be generated by sensors and/or status signals of control devices”), 

when the state of charge is judged as being insufficient due to updating of the control program, notify an on-vehicle controller for the on-vehicle battery that the on--2-Application No. 16/636,745vehicle battery needs to be 

It would have been obvious to modify Yamamoto with the ability to utilize a vehicle’s charging/discharging control unit in a manner such that the power requirements of a system update are considered as described above in order to ensure that a vehicle is continually accorded with a reserve of power sufficient to allow for expected utilization following the period in which a update may be considered for taking place.

Further neither Yamamoto or Netter explicitly describe that when the user is determined as being not present inside the vehicle after notifying the on-vehicle controller that the on-vehicle battery needs to be charged, transmit a stop of functions to on-vehicle control devices except for: (a) the on-vehicle control device updating the control program, and (b) the on-vehicle controller. However, in a related invention, Kim teaches that an estimated state of charge of a battery being below a predetermined threshold may trigger the system to terminate electric loads to prevent an unnecessary electric power consumption.  It would have been obvious to modify Yamamoto to include an the ability to transmit a stop of functions to on-vehicle control devices except for: (a) the on-vehicle control device updating the control program, and (b) the on-vehicle control that when the user is determined as being not present inside the vehicle after notifying the on-vehicle controller that the on-vehicle battery needs to be charged in order to insure that .

Claims 16-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2013/0096764) in view of Netter (US 2018/0272964) and Kim (2017/0229878) as modified and as applied to claim 15 above (“Yamamoto”), and further in view of Maslyn (US 2014/0018975).

As per claim 16, Yamamoto teaches the charging necessity determination apparatus according to claim 15.  Yamamoto does not explicitly disclose that when a user is not inside a vehicle, the processor causes a wireless communication interface connected to the charging necessity determination apparatus to transmit a communication frame that controls a user interface device outside the vehicle to perform output of the information.  However, in a related invention, Maslyn teaches the communication of a low SOC notification to a user device ([0026] this does not appear to be bound by any particular location of the user).  It would have been obvious to modify Yamamoto with the inclusion of the ability to transmit a notification to a user via a wireless device in order to allow a non-present user to be apprised of a vehicle battery condition for the purposes of being mindful of a vehicle condition important to future traveling ability.


As per claim 17, Yamamoto teaches the charging necessity determination apparatus according to claim 15. Yamamoto does not explicitly disclose that the user is inside a vehicle, the processor interface connected to the charging necessity determination apparatus to transmit a communication frame that controls an on-vehicle user interface device to perform output of the information.  However, in a related invention, Maslyn teaches the utilization of a wireless communication unit ([0006]) to a user interface ([0022]) which may be located with a user, either inside or out of a vehicle.  It would have been obvious to modify Yamamoto with the inclusion of the ability to transmit a notification to a user via a wireless device in order to allow a user to be apprised of a vehicle battery condition for the purposes of being mindful of a vehicle condition important to future traveling ability.

As per claim 22, Yamamoto teaches the charging necessity determination apparatus according to claim 13.

Yamamoto does not explicitly disclose that the information is at least one of: information that controls a user to execute start of an engine.  However, in a related invention Maslyn the information is information alerts a user to execute start of an engine (([0022]).  It would have been obvious to modify Yamamoto with the ability to provide information causing a user to execute start of an engine in order to insure that a vehicle will be ready to take an upcoming trip or to complete one already embarked upon without undesirable down time resultant from a dead battery.

Response to Arguments
Applicant's arguments filed April 9, 2021 (“Remarks”) have been fully considered but they are not persuasive. 

35 U.S.C. §112 (b)
The Applicant has relied upon its amendments in an effort to overcome the outstanding rejections.  The amendments did not obviate the rejections for the reasons indicated in the rejections supra.



Rejections of Claims 13-27 Under 35 U.S.C. §103
Applicant’s argument with respect to claim 13 relies upon the newly amended limitation reciting that the “processor is programmed to [] estimate an amount of power consumption that is a predicted value of the amount of power to be consumed by a plurality of on-vehicle control devices including the on-vehicle control device from the time when the state of charge of the on-vehicle battery is acquired to the time when updating of the control program is to be completed, based on the power consumption status of a vehicle at the time when the state of charge of the on-vehicle battery is acquired.”.  Remarks 13.  The Applicant has characterized this as being an “estimation of energy consumption that is ‘dynamic’ and which changes depending on the power consumption status of a vehicle at the time when the state of charge of the on-vehicle battery is acquired.”  Id. 14.  However, the above quoted claim language contains no recitation that such estimation is dynamic, rather it merely indicates that the estimation is based on power consumption at the time when the state of charge is acquired.  A dynamic effect of operation is 
The claim language in question was rejected in view of Netter (see ⁋20), as acknowledged by the Applicant.  Final Office Action “Final” 27.  The paragraph initially relied upon by the Examiner describes a method of determining an expected length of time related to a process necessary to predict an energy amount to carry out such process.  Netter ⁋20.   The Applicant does not refute that this falls squarely within the purview of the previously recited claim languages.  However, the Applicant argues that newly added limitations regarding the determination being based upon a “power consumption status of a vehicle” circumvent Netter as cited.  Remarks 14.  Applicant’s Specification as filed reveals that the power consumption status as recited may best accord to data pertinent to the state of a battery as effected by loads thereupon, and may additionally correlate to a “current consumption state” which is not fully described as to what this limitation may mean. See Specification as filed, ⁋⁋ 22, 23, 68-69, 86.  This appears to coordinate with the determination of a current operating state of a vehicle energy storage device as taught by Netter.  See ⁋ 37.  For example, Netter discloses that the state data representative of the battery “can [] describe or indicate the current state of charge of the energy storage device [].  [It] can also indicate further battery values, such as an electrical current, an electrical voltage, and/or a temperature of the energy storage device.” And that the prediction is based on “the operating state 16 of the energy storage device.”  Id. ⁋ 42.  It is apparent that the discovery of the above discussed information is intended to be contemporaneous with the detection of a battery state such that the predictive operations may analyzed as to their feasibility.  See ⁋⁋ 17 and 20.  The Applicant’s Specification does not provide a concrete example of what the consumption is or how it is determined, so it is unclear how the amended claim limitations would differ from the operating state as taught by Netter.  
Without greater commentary or argument from the Applicant, the breadth of the new claim language combined with the lack of detail in the Specification as filed renders the Applicant’s arguments unpersuasive.  As such, claim 13 remains rejected.
	As per claims 26-27, Applicant has relied upon similar arguments with regard to the 35 U.S.C. § 103 rejection as it did with respect to claim 13.  Accordingly claims 26-27 are rejected under the rationale presented supra.
	As claims 14-25 depend from claim 13 and no independent assertions of patentability have been proffered, these claims are rejected for the reasons enumerated supra and due to their dependency upon rejected claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328.  The examiner can normally be reached on Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD A GOLDMAN/Examiner, Art Unit 3663